BUDGE, C. J.
The parties to the above-entitled action and their respective attorneys have stipulated, “that the judge*732ment to be rendered upon appeal in the above-entitled action shall be governed by the judgment that may be rendered in the case of Timothy Dore, as Special Deputy State Bank Commissioner of the Leadore State Bank, Plaintiff, v. Morris H. Cottom, Defendant,” ante, p. 696, 167 Pac. 1164. Upon the authority of that ease the judgment of the trial court in this cause is affirmed. Costs awarded to respondent.
Morgan and Bice, JJ., concur.